Citation Nr: 1037014	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  02-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for a heart 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 
1983.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
aggravation of left ventricular hypertrophy and assigned a 0 
percent rating.  In August 2008, the Board again remanded the 
Veteran's claim for the issuance of a statement of the case 
because he had disagreed with the initial rating assigned.  That 
statement of the case was issued in April 2010.  It appears that 
the Veteran perfected his appeal because the RO certified the 
issue on appeal to the Board in May 2010.  He requested a hearing 
before the Board in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In August 2010, the Board sent the Veteran correspondence 
informing him that a Veterans Law Judge who had presided over his 
prior videoconference hearing on other issues and who remanded 
this claim for issuance of a statement of the case in August 
2008, had left the Board.  Additionally, the Board advised the 
Veteran of his right to request a new hearing within 30 days of 
the date of that August 2010 correspondence.  38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.717 (2009). 

In an August 2010 response, the Veteran indicated that he wanted 
to be scheduled for a videoconference hearing at the RO.

The Board finds that the Veteran's response to its August 2010 
correspondence was timely.  Accordingly, as he has not yet been 
afforded a new videoconference hearing in support of his claim, 
the RO should schedule such a hearing on remand.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


